DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 22 November 2021.
Claims 1-20 are presented for examination.
Claims 1-2, 8, 10, 11, 17 and 18 are amended.

Response to Argument
Applicant’s arguments (35 U.S.C. 101 rejections) filed in the amendment filed on 22 November 2021, have been fully considered but they are not deemed persuasive.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method for caching query results in a client-side cache, comprising:
	caching results for executing a query as cached query results at a client-side cache stored at a client, wherein the query is directed to a database table stored at a server that is partitioned into a plurality of partitions;
	maintaining, for a plurality of clients, a client status table and a registration table stored at a server, wherein the client status table interacts with the registration table to determine whether an update to a table partition relied upon by one or more queries associated with a specific client of the plurality of clients has occurred that invalidates the cached query results at the client-side cache of the specific client, by:
	implementing the client status table comprising a first client status table
column identifying a client and a second client status table column identifying
information corresponding to a client interaction time with the server, wherein the
client status table is used to determine a last invalidation check of the client-side
cache for the client, and
	implementing the registration table comprising a first registration
table column identifying the query a second registration table column identifying a table partition from a plurality of partitions that was relied upon by the query to generate the cached query results that are cached in the client-side cache, and a third registration table column identifying information corresponding to a last change time to the table partition from the plurality of partitions that was relied upon by the query; and
	determining whether to invalidate the cached query results at the specific client by checking whether the last change time to the table partition from the registration table for the one or more queries associated with the specific client is greater than the client interaction time from the client status table corresponding to the last invalidation check of the client-side cache for the specific client.
(Step 1) The claim recites “A method…” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “determining whether to invalidate the cached query results at the specific client by checking whether the last change time to the table partition from the registration table for the one or more queries associated with the specific client is greater than the client interaction time from the client status table corresponding to the last invalidation check of the client-side cache for the specific client,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “server” and “client” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “server” and “client” language, “determining” in the context of this claim encompasses the user manually determining whether to invalidate the cached query results at the specific client by checking whether the last change time to the table partition from the registration table for the one or more queries associated with the specific client is greater than the client interaction time from the client status table corresponding to the last invalidation check of the client-side cache for the specific client in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “server” and “client” to perform the “caching,” “maintaining,” “implementing,” “implementing,” and “determining” steps. The “server” and “client” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – 
“caching results for executing a query as cached query results at a client-side cache stored at a client, wherein the query is directed to a database table stored at a server that is partitioned into a plurality of partitions;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc” and “Consulting and updating an activity log, Ultramercial”).
	“maintaining, for a plurality of clients, a client status table and a registration table stored at a server, wherein the client status table interacts with the registration table to determine whether an update to a table partition relied upon by one or more queries associated with a specific client of the plurality of clients has occurred that invalidates the cached query results at the client-side cache of the specific client, by:
	implementing the client status table comprising a first client status table
column identifying a client and a second client status table column identifying
information corresponding to a client interaction time with the server, wherein the
client status table is used to determine a last invalidation check of the client-side
cache for the client, and
	implementing the registration table comprising a first registration
table column identifying the query a second registration table column identifying a table partition from a plurality of partitions that was relied upon by the query to generate the cached query results that are cached in the client-side cache, and a third registration table column identifying information corresponding to a last change time to the table partition from the plurality of partitions that was relied upon by the query;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
	Further, the claim recites additional elements – “…caching results for executing a query as cached query results at a client-side cache stored at a client, wherein the query is directed to a database table stored at a server that is partitioned into a plurality of partitions; maintaining, for a plurality of clients, a client status table and a registration table stored at a server, wherein the client status table interacts with the registration table to determine whether an update to a table partition relied upon by one or more queries associated with a specific client of the plurality of clients has occurred that invalidates the cached query results at the client-side cache of the specific client, by: implementing the client status table comprising a first client status table column identifying a client and a second client status table column identifying information corresponding to a client interaction time with the server, wherein the client status table is used to determine a last invalidation check of the client-side cache for the client, and implementing the registration table comprising a first registration table column identifying the query a second registration table column identifying a table partition from a plurality of partitions that was relied upon by the query to generate the cached query results that are cached in the client-side cache, and a third registration table column identifying information corresponding to a last change time to the table partition from the plurality of partitions that was relied upon by the query” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” “Store” is equivalent to “caching” and “maintaining”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of 
 (Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “server” and “client” to perform “caching,” “maintaining,” “implementing,” “implementing,” and “determining” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “caching,” “maintaining,” “implementing” and “implementing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” and “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.”
Further, the other additional elements, “caching,” “maintaining,” “implementing,” and “implementing” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”). Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 recites “wherein the registration table further comprises one or more additional entries corresponding to a level of granularity less than a granularity of the table corresponding to at least one of column-based information, row-based information, or bind-variable information for a bind variable pertaining to the query” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Claim 2, which incorporates limitations from Claim 1, is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the same reason as stated in Claim 1.
Therefore, Claim 2 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 3 recites the method of claim 1, further comprising: 
sending first reference information with a server request indicating a state of a database after a previous database server request by the client; 
receiving second reference information with the query results indicating a current state of the database; and 
updating the first reference information with the second reference information.  
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “server,” “database” and “client” to perform the “sending,” “receiving” and “updating” steps. The “server,” “database” and “client” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…sending first reference information with a server request indicating a state of a database after a previous database server request by the client;” and “receiving second reference information with the query results indicating a current state of the database,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Additionally, the additional element – “…updating the first reference information with the second reference information” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “server,” “database” and “client” to perform “sending,” “receiving” and “updating” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a 
The other additional elements, “sending” and “receiving” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial exception because “store” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive 
Claim 4 recites the method of claim 1, further comprising: invalidating some or all of the cached query results that have been indicated as invalid for a client session, wherein the some or all of the cached query results comprise cached results for the client session, and the cached query results relate to one or more uncommitted database changes made by the client with the client session.  
(Step 2A-Prong One) The limitation of “invalidating some or all of the cached query results that have been indicated as invalid for a client session, wherein the some or all of the cached query results comprise cached results for the client session, and the cached query results relate to one or more uncommitted database changes made by the client with the client session,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “client” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “client” and “database” language, “invalidating some or all of the cached query results that have been indicated as invalid for a client session, wherein the some or all of the cached query results comprise cached results for the client session, and the cached query results relate to one or more uncommitted database changes made by the client with the client session in his mind (e.g. by looking at query registration table, SCN number in client status table, the user can make the judgment (invalidation) in his mind).
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
client” and “database” to perform the “invalidation” step. The “client” and “database” in the step is recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “client” and “database” to perform “invalidation” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 recites the method of claim 3, further comprising receiving one or more cached result identifiers, wherein the one or more cached result identifiers relate to one or more transactions that occurred between the first reference information and the second reference information.  
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “client-side cache” and “client” to perform the “receiving” step. The “client-side cache” and “client” in these steps are recited at a high-level of generality such that they amount no more than 
Further, the claim recites additional elements – “…receiving one or more cached result identifiers, wherein the one or more cached result identifiers relate to one or more transactions that occurred between the first reference information and the second reference information” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” “Store” is equivalent to “caching” and “maintaining”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to client-side cache” and “client” to perform “receiving” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “receiving” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”). Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. The claim is not patent eligible.
Claim 6 recites the method of claim 1, further comprising: determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database operation.  
(Step 2A-Prong One) The limitation of “determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database operation,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “server” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “server” and “database” language, “determining” in the context of this claim encompasses the user manually determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database operation in his mind (e.g. by looking at query registration table, SCN number in client status table, the user can make the judgment (invalidation) in his mind).
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
server” and “database” to perform the “determining” step. The “server” and “database” in the step are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “server” and “database” to perform “determining” step amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 recites the method of claim 1, further comprising: maintaining a client status table that comprises an entry for the and a last check of a commit number or timestamp for the client; wherein the last check of the commit number or timestamp for the client tracks when the client was last notified of a possible invalidation.  
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “client-side cache” and “client” to perform the “maintaining” step. The “client-side cache” and “client” in these steps are recited at a high-level of generality such that they amount no more than 
Further, the claim recites additional elements – “…maintaining a client status table that comprises an entry for the and a last check of a commit number or timestamp for the client; wherein the last check of the commit number or timestamp for the client tracks when the client was last notified of a possible invalidation” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” “Store” is equivalent to “caching” and “maintaining”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “client-side cache” and “client” to perform “maintaining” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “maintaining” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”). Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not 
Claim 8 recites the method of claim 1, wherein a registration entry in the registration table further comprises a timestamp or a commit number associated with the registration entry, wherein if a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes.  
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “client-side cache” and “client” to perform the “maintaining” step. The “client-side cache” and “client” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Additionally, the additional element – “…comprises a timestamp or a commit number associated with the registration entry, wherein if a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with client-side cache” and “client” to perform “comprises a timestamp or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “comprises a timestamp or a commit number associated with the registration entry, wherein if a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 9 recites “The method of claim 1, wherein invalidation information comprising one or more invalid cached result identifiers corresponding to the cached query results are piggybacked onto a server response that was issued for another query that is different from the query that produced the cached query results” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Claim 9, which incorporates limitations from Claim 1, is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the same reason as stated in Claim 1.
Therefore, Claim 9 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claim 10, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 10 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 1.
For claim 11, it is a computer program product claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same analysis as cited in the rejection of rejected claim 2.
For claim 12, it is a computer program product claim having similar limitations as cited in claim 3. Thus, claim 12 is also rejected under the same analysis as cited in the 
For claim 13, it is a computer program product claim having similar limitations as cited in claim 4. Thus, claim 13 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 4.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 14 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 5.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 6. Thus, claim 15 is also rejected under the same analysis as cited in 35 U.S.C. 101 rejection of rejected claim 6.
For claim 16, it is a computer program product claim having similar limitations as cited in claim 9. Thus, claim 16 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 9.
For claim 17, it is a computer program product claim having similar limitations as cited in claim 8. Thus, claim 17 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 8.
For claim 18, it is a system claim having similar limitations as cited in claims 10 and 11. Thus, claim 18 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claims 10 and 11.
For claim 19, it is a system claim having similar limitations as cited in claim 16. Thus, claim 19 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 16.
For claim 20, it is a system claim having similar limitations as cited in claim 12. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169